Citation Nr: 1701922	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  05-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as degenerative disc disease of the cervical spine, status post neck surgery).

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to cervical spine disorder (claimed as degenerative disc disease of the lumbar spine).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 13, 2015, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

These matters came to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claims of service connection for lumbar and cervical spine disorders.  

In May 2011, the Veteran testified at a Board hearing regarding the lumbar and cervical spine issues; the transcript is of record.

In an October 2011 decision, the Board reopened the claims of service connection for lumbar and cervical spine disorders and remanded the issues for further development.  In June 2013 and July 2016, these issues were remanded for further development.

In a September 2016 rating decision, the RO granted entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, effective May 13, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In several written statements, as well as lay testimony before the undersigned at the May 2011 hearing, the Veteran indicated that he was involved in a jeep accident during military service in the Republic of Vietnam.  The front tire of the jeep blew up and the Veteran, as a passenger, jumped from the vehicle, which landed on the driver.  The Veteran helped lift the jeep off the driver and then ran to a nearby camp for help.  He was informed by the time he arrived that the military police were already aware of the incident; they sent him back to his unit, at which time the unit commander had him fill out an accident report and seek medical treatment for a cut on his arm.  

In his statements, the Veteran had indicated that the incident occurred in June or July 1970, or alternatively June or July 1969.  In the October 2011 Board Remand, it was instructed that an attempt should be made to obtain the Veteran's unit records through official sources and verify whether he was involved in a jeep accident in 1969 or 1970 while in the Republic of Vietnam.  

In a December 2011 telephone conversation with a VA official, the Veteran indicated that the incident occurred in June or July 1969.  

In December 2011, the RO requested the Veteran's unit history and other pertinent records from the Joint Services Records Research Center (JSRRC) pertaining to an incident that occurred in June or July 1969.  

JSRRC responded that while unit records submitted by the unit for the time period of the stressor  - June 1 to July 31, 1969 - were not maintained, review of the Daily Staff Journals by the 101st Airborne Division and the Serious Incident Reports submitted by the 18th Military Police Brigade was conducted.  Neither of these records documented the stressor.  The available casualty information did not list the Veteran or another named soldier (SP5W.) as injured during the stated time period.  It was also indicated that they do not maintain the MR's submitted by the 5th Transportation Battalion for the time period and VA should request a research of the unit's MR's.  

In April 2013, the Veteran submitted a statement indicating that he now recalled that the jeep incident occurred on December 25, 1969, the same day that Bob Hope visited the base.  He stated that the incident occurred on the road from Phu Bai to Camp Eagle.  The Board notes that internet searches verify that Bob Hope did visit the Republic of Vietnam on Christmas Day in 1969.  

In June 2013, these matters were remanded for further attempts to be made to obtain the unit records, or to corroborate the claimed incident.

In January 2016, the RO requested from the JSRRC "evidence that any personnel assigned to camp eagle in December 1969, specifically December 25, 1969 were involved in an automobile accident resulting in death."  

In February 2016, the JSRRC responded that casualty information did not list any soldiers assigned to the 5th Transportation Battalion that died in Vietnam from November 1969 to January 1970.  JSRRC was unable to locate unit records submitted by the 5th Transportation Battalion for the time period of the stressor.  The Daily Staff Journals (DJs) submitted by the 101st Airborne Division and the 18th Military Police Brigade for December 1969 were researched and did not provide information "concerning the stressor incident."

In August 2016, the RO requested that the JSRRC review available records and comment as to whether there was a Jeep accident during the period December 1-31, 1969.  08/15/2016 VBMS, Correspondence.  In September 2016, the JSRRC responded that they were unable to locate any unit records pertaining to the 5th Transportation Battalion for the calendar year 1969, and records were reviewed from 1970.  09/06/2016 VBMS, Correspondence.

The Board notes that it had already been previously established in the February 2016 JSRRC response that unit records from the 5th Transportation Battalion were unavailable.  In that response, the JSRRC referenced DJs submitted by the 101st Airborne Division and the 18th Military Police Brigade for December 1969 which did not provide information "concerning the stressor incident."  It is not clear whether this constituted no information pertaining to a casualty in 1969 or whether this constituted no information pertaining to a jeep accident.  

Thus, remand is necessary for an inquiry to be made of the JSRRC as to whether any appropriate repositories or unit records, other than the 5th Transportation Battalion, contain any information pertaining to the claimed jeep accident.  

In the prior Remand, it was instructed that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed lumbar spine and cervical spine disabilities.  Per the October 2016 Supplemental Statement of the Case, the Veteran failed to appear for the scheduled VA examinations.  It is not clear whether the Veteran was scheduled for a VA examination or a QTC examination as the notice letter is not of record, nor is there any documentation of his failure to appear.  See 09/20/2016 VBMS, VA 21-2507a Request for Physical Examination.  In light of this, the Veteran should be given another opportunity to attend a VA examination.  In the event that he fails to appear for the scheduled VA examination, an opinion should be sought from a physician with appropriate expertise as to the etiology of the Veteran's claimed lumbar spine and cervical spine disabilities.  

Finally, the question of entitlement to TDIU from May 26, 2011 to May 13, 2015 should be posed to the Director of Compensation Service for an extraschedular opinion on whether the service-connected PTSD prevented the Veteran from engaging in substantially gainful employment during that period.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the JSRRC or any other appropriate repository research the Veteran's unit records, Daily Staff Reports, Serious Incident Report, or Morning Reports, to include Daily Journals from the 101st Airborne Division and the 18th Military Police Brigade, to verify whether a jeep accident occurred, and/or whether the Veteran was involved in a jeep accident between December 1, 1969 to December 31, 1969, and specifically on December 25, 1969.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to determine whether his claimed lumbar and cervical spine disorders are related to military service.  The virtual folder must be made available to and be reviewed by examiner in conjunction with the examination.  In the event the Veteran does not appear for the scheduled VA examination, an opinion should be sought from a physician with appropriate expertise.

All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

The examiner should respond to the following:

a)  Please identify all disabilities associated with the lumbar and cervical spine;

b)  Is it at least as likely as not (a 50% or higher degree of probability) that a lumbar spine disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service, to include injuring his back in a jeep accident in the Republic of Vietnam;

c)  Is it at least as likely as not (a 50% or higher degree of probability) that a cervical spine disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service, to include injuring his neck in a jeep accident in the Republic of Vietnam.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

The examiner is instructed, for the purpose of the examination, to assume that the Veteran was indeed involved in a jeep accident as he claims- the credibility of such statements are a question for the Board to address at the time a final decision is rendered.  

3.  Arrange for the Director of Compensation Service to review the record and provide an opinion on whether the service-connected PTSD prevented the Veteran from engaging in substantially gainful employment from May 26, 2011 to May 13, 2015.

4.  After completion of the above, review the expanded record and readjudicate the claims of service connection for lumbar spine and cervical spine disabilities.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




